 1   RANDALL W. EDWARDS (C.S.B. #179053)
     redwards@omm.com
 2   SUSANNAH K. HOWARD (C.S.B. #291326)
     showard@omm.com
 3   O’MELVENY & MYERS LLP
     Two Embarcadero Center
 4   28ᵗʰ Floor
     San Francisco, California 94111-3823
 5   Telephone:    +1 415 984 8700
     Facsimile:    +1 415 984 8701
 6
     Attorneys for Defendant
 7   NATIONWIDE INVESTMENT SERVICES
     CORPORATION
 8

 9                              UNITED STATES DISTRICT COURT

10                            EASTERN DISTRICT OF CALIFORNIA

11

12   CHRIS ANDREW and RICHARD                      Case No. 2:17-cv-02266-JAM-KJN
     MAYBERRY, suing individually and by and
13   on behalf of all others similarly situated,   JOINT STIPULATION TO CONTINUE
                                                   DEADLINE TO FILE DISPOSITION
14                        Plaintiffs,              DOCUMENTS

15          v.                                     Hon. John A. Mendez

16   CITY OF SACRAMENTO; NATIONWIDE
     INVESTMENT SERVICES CORPORATION,
17   an Ohio Corporation; INTERNATIONAL
     CITY/COUNTY MANAGERS
18   ASSOCIATION-RETIREMENT
     CORPORATION, a District of Columbia
19   Company,

20                        Defendants.

21

22

23

24

25

26

27

28
                                                         JOINT STIPULATION RE: DEADLINE TO
                                                               FILE DISPOSITION DOCUMENTS
                                                                       2:17-CV-02266-JAM-KJN
 1          As set forth in the Court’s June 21, 2018 Minute Order (Doc. No. 28), Plaintiffs Chris
 2   Andrew and Richard Mayberry, and Defendants City of Sacramento (the “City”), Nationwide
 3   Investment Services Corporation (“Nationwide”), and International City/County Managers
 4   Association-Retirement Corporation (“ICMA RC”) (collectively, “Parties”) reached a settlement
 5   in principal during the June 21, 2018 settlement conference before Magistrate Judge Claire. Since
 6   that time, the Parties have been drafting settlement documents; however, these documents have still
 7   not yet been finalized despite the Parties’ collaborative efforts.
 8          The June 21, 2018 Minute order set forth a deadline of September 26, 2018 for the Parties
 9   to file final disposition documents. On September 24, 2018, the Parties filed a stipulation
10   requesting the deadline to file final disposition documents be extended to November 16, 2018.
11   (Doc. No. 29). That stipulated request was granted by the Court on September 25, 2018. (Doc.
12   No. 30). On November 15, the Parties filed a second stipulation requesting that the deadline to file
13   final disposition documents be extended to February 22, 2019. (Doc. No. 33). The second
14   stipulated request was granted by the Court on November 16, 2018. (Doc. No. 34). On February
15   20, 2019, the Parties filed a third stipulation requesting that the deadline to file final disposition
16   documents be extended to April 19, 2019, 2019. (Doc. No. 35). The third stipulated request was
17   granted by the Court on February 21, 2019. (Doc. No. 36). On April 17, 2019, the Parties filed a
18   fourth stipulation requesting additional time to July 19, 2019. (Doc. No. 37). That stipulation was
19   granted by the Court on April 18, 2019. (Doc. No. 38). On July 18, 2019, the Parties filed a fifth
20   stipulation requesting addition time to August 30, 2019. (Doc. No. 40). That stipulation was
21   granted by the Court on July 19, 2019 (Doc No. 41.)
22          The Parties have made significant progress and have a near final draft of their agreement,
23   but request a limited amount of additional time to finalize the draft, get client approval, and obtain
24   the required signatures. In addition, and critically, the Parties will need additional time after
25   finalizing the settlement agreement to carry out certain terms of the agreement, before final
26   disposition documents can be filed. The Parties therefore request that the deadline to file final
27   disposition documents be extended to October 16, 2019.
28
                                                                    JOINT STIPULATION RE: DEADLINE TO
                                                      -2-                 FILE DISPOSITION DOCUMENTS
                                                                                  2:17-CV-02266-JAM-KJN
 1   Dated: August 30, 2019     Respectfully submitted,
 2                              O’MELVENY & MYERS LLP
 3

 4                              By:   /s/ Susannah K. Howard
                                      Susannah K. Howard
 5                              Attorneys for Defendant
                                NATIONWIDE INVESTMENT SERVICES
 6                              CORPORATION
 7   Dated: August 30, 2019     Respectfully submitted,
 8                              MASTAGNI HOLSTEDT
 9

10                              By: /s/ Isaac S. Stevens
                                (as authorized on August 30, 2019)
11                                     Isaac S. Stevens
                                Attorneys for Plaintiffs
12                              CHRIS ANDREW and RICHARD
                                MAYBERRY
13
     Dated: August 30, 2019     Respectfully submitted,
14
                                BUCHALTER
15

16
                                By:    /s/ Kevin T. Collins
17                                     Kevin T. Collins
                                (as authorized on August 30, 2019)
18                              Attorneys for Defendant
                                CITY OF SACRAMENTO
19

20   Dated: August 30, 2019     Respectfully submitted,
21                              MAYER BROWN, LLP
22

23                              By:    /s/ Andrew Z. Edelstein
                                       Andrew Z. Edelstein
24                              (as authorized on August 30, 2019)
                                Attorneys for Defendant
25                              INTERNATIONAL CITY/COUNTY
                                MANAGERS ASSOCIATION-RETIREMENT
26                              CORPORATION
27

28
                                         JOINT STIPULATION RE: DEADLINE TO
                              -3-              FILE DISPOSITION DOCUMENTS
                                                       2:17-CV-02266-JAM-KJN
 1

 2   IT IS SO ORDERED. The deadline for the Parties to file final disposition documents shall be
 3   extended to October 16, 2019.
 4         Dated: September 3, 2019
                                                    /s/ John A. Mendez_____________
 5                                                  Hon. John A. Mendez
                                                    United States District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              JOINT STIPULATION RE: DEADLINE TO
                                                 -4-                FILE DISPOSITION DOCUMENTS
                                                                            2:17-CV-02266-JAM-KJN
